Citation Nr: 0805371	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-22 175	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board decision of April 24, 2003, that denied entitlement to 
vocational rehabilitation services under Chapter 31, Title 
38, United States Code.  



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1976 to April 1976 and from November 1977 to November 1982.

2.  On July 25, 2003, a motion for revision of a Board 
decision dated April 24, 2003, based on clear and 
unmistakable error (CUE) was filed.

3.  In July 2005, the United States Court of Appeals for 
Veterans Claims (Court), reversed a finding that the veteran 
did not submit a notice of disagreement with an April 1995 
denial of benefits.  The Court also vacated the Board's 
decision that affirmed a denial of vocational rehabilitation 
benefits.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2007).

The Court has reversed a finding of, and vacated the 
remainder of an April 24, 2003, Board decision that was 
challenged on the basis of clear and unmistakable error in 
the moving party's motion.  Thus, there is no final decision 
for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.

ORDER

The motion is dismissed.



	                       
____________________________________________
	S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



